Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 5/20/21.
Claims 1-3, 5-12, 14-21 and 23-27 are pending.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

For example, all the independent claims are amended to require wherein the flow through the application under test includes server side flow through the application under test triggered by a client side test that comprises a high level test, wherein coverage is asserted through an entirety of the application under test from the high level test without execution or instrumentation. The Giannelos, Li and/or Schaefer references, alone or in combination with one another, do not disclose or suggest the claimed element of wherein coverage is asserted through an entirety of the application under test from the high level test without execution or instrumentation. Paragraph [0018] of Giannelos mentions that it is desirable to know which UI Components are covered by a test suite and which are not to minimize the number of test required to fully cover a computer program. However, Giannelos does not disclose or suggest asserting that coverage from the high level test without execution or instrumentation. Consequently, the Giannelos, Li and/or Schaefer references does not disclose or suggest the claimed invention because the Giannelos, Li and/or Schaefer references, alone or in combination with one another, do not disclose or suggest the claimed element of wherein coverage is asserted through an entirety of the application under test from the high level test without execution or instrumentation. (bridging pp. 14-15)

The examiner respectfully disagrees. Giannelos explicitly discloses coverage asserted throughout the entirety of the program (par. [0018] “to fully cover a computer program”) without execution or instrumentation (par. [0021] “do not require execution of the test cases … 

As another example, the Office Action cites paragraph 0057 of the Li reference to meet the claimed elements of wherein the flow through the application under test includes server side flow through the application under test triggered by a client side test. However, the Li reference does not disclose or suggest the claimed element of triggered by a client side test. Instead, paragraph 0057 of the Li reference refers to Figure 3 of Li and teaches test paths identified by the enterprise to test coverage of every service of every service provider associated with the distributed process. …
The service providers of Li are part of the Li enterprise. Consequently, the service providers of Li are incapable of triggering a client side test. Therefore, the Giannelos, Li and/or Schaefer references does not disclose or suggest the claimed invention because the Giannelos, Li and/or Schaefer references, alone or in combination with one another, do not disclose or suggest the claimed element of triggered by a client side test. (1st-3rd full par. on pg. 15)

The examiner respectfully disagrees. Initially, it is noted that neither the “services” nor the “service providers” as cited as “triggering a client side test”. The claims recite tests “wherein the flow … includes server side flow … triggered by a client side test”. In Li a client side test () triggers identifies/tests a server side flow (par. [0057] “facilitate test coverage of every service of every service provider associated with the distributed process”). Further, because Li’s “client side test” results in testing aspects other than simply those executing on the client it is 

However, these cited sections of Giannelos do not disclose or suggest the claimed element of the object identifier of the element is identified according to metadata, of the web page tile. Instead, Fig. 3 of Giannelos is merely data of a web page. Namely, the data of Giannelos is not metadata and the web page of Giannelos is not a web page tile. Giannelos says Fig. 3 is an exemplary GUI map. (1st full par. on pg. 16)

Initially, the examiner asserts that the cited “ID’s of the UI objects of the UI components” would have been understood to constitute metadata rather than data of the web page. For example, IEEE1 defines metadata as:
(1) Data that describes other data …
(2) The information kept about software. It consist of the values of the various attributes of each of the objects. …

In Giannelos the “ID’s” are values that describe an “attributes” of the respective objects rather than, e.g., data acted upon by the web page. Accordingly, it should be seen that the ID’s constitute “metadata”. 
Further, the applicant’s response does not point out how the claimed “tile” distinguishes over, e.g., Giannelos' UI objects of the UI components” (par. [0041]) and the specification does not provide any further clarity. Regardless, at least in the interest of furthering prosecution, this limitation is currently rejected as obvious over the further teachings of Becker. Accordingly the point is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 14, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301926 to Giannelos (Giannelos) in view of US 2009/0019427 to Li et al. (Li).

Claims 1, 10 and 19: Giannelos discloses a computer-implemented method for determining code coverage of an application under test from automated tests, the method comprising: 
obtaining, from a storage by a number of processors, metadata from the automated tests for the application under test, wherein the metadata comprises a test to be performed on a corresponding web page element (par. [0041] “stores the test suite … extracts from the test cases”, par. [0017] “web-based applications”); 

determining, by a number of processors, a metric according to the flow through the application under test obtained from the metadata, wherein the metric indicates a level of test coverage of the automated tests, and wherein the metric is determined statically from the metadata without executing the automated tests (par. [0042] “Operation 216 determines the UI code coverage by the test cases in test suite 108 … expressed as a percentage”, par. [0021] “do not require execution of the test cases … to determine coverage”); and 
determining, by a number of processors, whether a threshold level of test coverage of the application under test has been reached according to the metric (par. [0018] “allows the expansion of the test suite with additional tests … to fully cover a computer program”, note that 100% coverage constitutes a threshold; and further note, in the interest of furthering prosecution, that other lower thresholds were known in the art and would likely have been obvious over this disclosure),
wherein the coverage is asserted through an entirety of the application under test (par. [0018] “to fully cover a computer program”) without execution or instrumentation (par. [0021] “do not require execution of the test cases … to determine coverage”, note that because the test cases are not executed they cannot make use of instrumentation).



Li teaches identifying server side flow through and AUT triggered by a client side test that comprises a high level test (e.g. par. [0043] “identifying at least one of the processes that is invoked by a test case as per block 302, par. [0057] “the test paths could be identified to facilitate test coverage of every service of every service provider associated with the distributed process”). 

It would have been obvious at the time of filing to identify a server side flow through an AUT triggered by a client side test (Li, par. [0057] “coverage of every service of every service provider associated with the distributed process”). Those of ordinary skill in the art would have been motivated to do so to provide for code coverage analysis in a distributed process (see e.g. Li par. [0008]).

Claims 2, 11 and 20: Giannelos and Li teach claims 1, 10 and 19, wherein the identifying the flow through the application under test includes identifying flow through the application under test to be executed on a client side (Giannelos par. [0049] “Client computer systems … executing … a browser”, note that Giannelos discloses testing a web page executing in a browser and thus “on a client side”).

Claims 3 and 12 and 21: Giannelos and Li teach claims 1 and 10 and 19, further comprising: 
adding an additional test to the automated tests (Giannelos par. [0018] “allows the expansion of the test suite with additional tests”); and 
determining whether the additional test improves the test coverage without re-executing at least one of the test or the additional test (Giannelos par. [0018] “in such a way that accurately targets the product UI that are not covered by a test suite”, par. [0021] “do not require execution of the test cases … to determine coverage”).

Claim 5, 14 and 23: Giannelos and Li teach the method of claim 1, 10, and 19, wherein the flow through the application under test includes client side flow through the application under test (Giannelos par. [0042] “UI code coverage by the test cases in test suite 108”) triggered by a server side test (Giannelos par. [0055] “the UI code coverage system 100 … run from a server”).

Claims 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301926 to Giannelos (Giannelos) in view of US 2009/0019427 to Li et al. (Li) in view of US 2003/0084429 to Schaefer (Schaefer).

Claims 6, 15 and 24: Giannelos and Li teach claims 1, 10 and 19, further comprising: 
specifying, by a number of processors, a number of tests for web page elements (Giannelos par. [0018] “allows the expansion of the test suite with additional tests”, par. [0017] “web-based applications”) wherein each test defines a control (Giannelos par. [0041] “the ID’s of the UI objects of the UI components”); 

selecting, by a number of processors, a test from the number of tests to perform on a web page element; (Giannelos par. [0023] “TestExecute runs the test”) and 
extracting, by a number of processors, metadata for the selected test (Giannelos par. [0041] “extracts from the test cases”).

Giannelos and Li do not explicitly teach wherein each test defines a control and a trigger event;
storing, by a number of processors, each test as an object containing a unique metadata identifier and a required event for the test; and
extracting, by a number of processors, metadata for the selected test according to its unique identifier.

Schaefer teaches wherein each test defines a control and a trigger event (e.g. par. [0090] “object data table 800e … logical names of “Action data objects and instruct the test engine to cause the software program 185 to transition form an active window to a next window”);
storing, by a number of processors, each test as an object containing a unique metadata identifier and a required event for the test (e.g. par. [0079] “a PAGE_FLOW table 800b … FLOW_ID 820b is equivalent to the test case identifier”); 


It would have been obvious at the time of filing to specify a test (Giannelos par. [0041] “the test suite”, Schaefer par. [0079] “test case”) with a control and trigger event (Schaefer par. [0090] “object data table 800e”) and unique metadata identifier (Schaefer par. [0079] “FLOW_ID 820b”). Those of ordinary skill in the art would have been motivated to do so as a means of, e.g., “eliminate[ing] the need for a user to create or revise test scripts or functions” (Schaefer par. [0009]) 

Claims 7-9, 16-18 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301926 to Giannelos (Giannelos) in view of US 2009/0019427 to Li et al. (Li) in view of US 2003/0084429 to Schaefer (Schaefer) in view of US 2019/0342411 to Becker et al. (Becker).

Claims 7, 16 and 25: Giannelos and Li teach claims 1, 10 and 19, wherein test metadata comprises: 
an object identifier of a web page element (Giannelos par. [0041] “the ID’s of the UI objects of the UI components”); and


Giannelos does not explicitly disclose a name of an interaction to perform with the element.

Schaefer teaches test metadata comprising a name of an interaction to perform with the element (see e.g. par. [0084] “the test data table 800c may include … Action 865c”).

It would have been obvious at the time of filing to include test metadata comprising a name of an interaction to perform (Schaefer par. [0084] “the test data table 800c may include … Action 865c). Those of ordinary skill in the art would have been motivated to do so as a means of, e.g., “eliminate[ing] the need for a user to create or revise test scripts or functions” (Schaefer par. [0009]) 

Giannelos and Schaefer do not explicitly teach a web page tile in which the elements exist.

Becker teaches a web page tile (see e.g. par. [0032] “a tile is a representation of an entity 118 in user interface 108”).



Claims 8, 17 and 26: Giannelos, Li, Schaefer and Becker teach claims 7, 16 and 25, wherein the test metadata is independent of a web page interface (Giannelos par. [0018] “platform independent”, par. [0017] “platforms include … web browsers”, here the term “web page interface” is understood to describe, for example, a web browser).

Claim 9, 18 and 27: Giannelos, Li, Schaefer and Becker teach claims 7, 16 and 25, wherein the object identifier of the element is identified according to metadata of the web page tile (Giannelos par. [0041] “the ID’s of the UI objects of the UI components”, Becker par. [0032] “metadata of the tile”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Authoritative Dictionary of IEEE Standards Terms 7th ed., 2000.